FILED
                               NOT FOR PUBLICATION                          SEP 30 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



RUZANNA MIRZOYAN; SARJIK                           No. 07-74326
MIRZOYAN; et al.,
                                                   Agency Nos. A095-591-518
               Petitioners,                                    A095-591-519
                                                               A096-161-220
  v.

ERIC H. HOLDER, Jr., Attorney General,             MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Ruzanna Mirzoyan and her son, natives and citizens of Armenia, and

Ruzanna’s husband, Sarjik Mirzoyan, a native of Iran and citizen of Armenia,

petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing their appeal from an immigration judge’s decision denying their

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
application for asylum, withholding of removal, and relief under the Convention

Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We

review for substantial evidence, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.

2001), and we deny the petition for review.

      The agency found Ruzanna not credible, inter alia, because the letters

submitted by Ruzanna’s mother and neighbors, which expressed condolences for

the death of Ruzanna’s brother and son and warned petitioners not to return, pre-

date the death of Ruzanna’s brother as stated in his death certificate and in

Ruzanna’s testimony. The agency also found Ruzanna not credible based upon her

submission of fraudulent documents allegedly from the Armenian Ministry of

Defense and Ministry of Internal Affairs.

      Substantial evidence supports the agency’s adverse credibility determination

based on the discrepancy between Ruzanna’s testimony and evidence regarding the

death of her brother. See Pal v. INS, 204 F.3d 935, 938 (9th Cir. 2000)

(inconsistencies between testimony and documentary evidence support an adverse

credibility finding). Substantial evidence also supports the agency’s finding that

petitioners submitted fraudulent documents where there were significant

discrepancies apparent from the face of the documents, and the government’s

forensic report undermined their reliability. See Desta v. Ashcroft, 365 F.3d 741,


                                            2                                   07-74326
745 (9th Cir. 2004) (fraudulent documents going to the heart of the claim may

justify an adverse credibility finding). In the absence of credible testimony,

petitioners’ asylum and withholding of removal claims fail. See Farah v. Ashcroft,

348 F.3d 1153, 1156 (9th Cir. 2003).

      Petitioners’ CAT claim also fails because it is based on the same testimony

found to be not credible, and they do not point to any other evidence that shows it

is more likely than not they would be tortured if returned to Armenia. See id. at

1156-57.

      PETITION FOR REVIEW DENIED.




                                          3                                      07-74326